Citation Nr: 0636699	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux and duodenitis, also claimed as stomach problems and 
nausea due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
December 1985 to April 1986, on active duty from December 
1990 to June 1991, on ACDUTRA from May 1994 to September 
1994, and on active duty from February 2002 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the service connection 
for a low back disorder and gastroesophageal reflux and 
duodenitis.  A May 2002 Board decision granted service 
connection for an anxiety disorder.  The June 2002 rating 
decision assigned a 10 percent disability evaluation 
effective February 12, 1996 for the anxiety disorder.

The veteran presented testimony at a Board videoconference 
hearing chaired by the undersigned Acting Veterans Law Judge 
in November 2005.  A transcript of the hearing is associated 
with the veteran's claims folders.

In July 2006, the veteran submitted copies of medical records 
already associated in the claims file.  Therefore, there is 
no need to remand the case since these documents have already 
been considered and are of record in the veteran's claims 
file.


FINDINGS OF FACT

1.  A low back disorder is not shown by competent medical 
evidence to have a nexus or relationship to active duty 
service.

2.  A low back disorder did not have its onset during 
ACDUTRA.

3.  While on ACDUTRA in 1986, the veteran was diagnosed with 
gastroenteritis, which resulted in the current diagnosis of 
gastroesophageal reflux disease.

4.  Throughout the period under consideration, the veteran's 
service-connected anxiety disorder has been manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the veteran's active duty service or ACDUTRA, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  Gastroesophageal reflux and duodenitis was incurred 
during ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.317.

3.  The criteria for a rating in excess of 10 percent for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 and 
March 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In a July 2006 Supplemental Statement of 
the Case the RO provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.   
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a) (2006).  INACDUTRA includes duty (other 
than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2006).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be. VA 
will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006), limiting the type of evidence accepted 
to verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Low back strain

Background

Service medical records show the veteran had complaints of 
sharp pain across the lower back during active duty training 
in 1993.  The condition was diagnosed as mechanical low back 
pain.  Additional medical evidence show complaints of low 
back pain in 1995, and 1996; however, no chronic low back 
condition was diagnosed.  

There were no complaints concerning the low back shown at the 
VA examination conducted in March 1996.  

A letter from Oliver P. Harden, M.D. dated January 2005 
indicated that the veteran recently initiated health care 
services and brought with him records from prior treatments 
he had in the military.  It was noted that the veteran had 
chronic back pain which and began treatment during his 
military service.  The examiner noted that a review of the 
records showed the back disorder occurred during the 
veteran's military service.  

VA treatment notes dated in February and March 2005 indicated 
that the veteran missed physical therapy sessions and had 
been rescheduled.  

At his November 2005 Board videoconference hearing, the 
veteran testified that while on active duty for training he 
moved a heavy picnic table and experienced a sharp pain which 
ran down his back.  He indicated that he could not walk and 
they sent him to Fort Jackson to have them look at it.  The 
veteran stated that he was put on rest and was given 
medication.  He believed the incident took place in 1996.  
Since that time, the veteran indicated that he has had 
problems off and on and just finished physical therapy at the 
Durham VA.  He testified that he was diagnosed with low back 
pain.  

At his April 2006 VA examination, the examiner noted 
reviewing the claims file and stated that the veteran had 
several visits for low back pain between 1992 and up to 1997.  
All the visits were nonspecific in their diagnosis, and his 
lower back pain was treated symptomatically with anti-
inflammatories and muscle relaxants.  The examiner noted no 
evidence of any clinically significant injury to his lower 
back.  After examination the examiner diagnosed chronic low 
back strain and has had back pain since the early 1990s when 
he was on active duty.  The examiner noted that the back pain 
was related to his periods of active service in a temporal 
fashion.  The examiner was unable to say without speculation 
whether or not the veteran's chronic low back strain was 
directly related to his duties on active duty or was 
specifically exacerbated because of his active duty.  

The x-rays showed normal mechanical alignment in the lumbar 
spine.  He had normal lordosis in the view, and he had 
maintenance of the joint spaces.  He had some syndesmophytes, 
but the disc space intervals appeared to be well maintained.  
There were no signs of antero-retrolisthesis or significant 
facet arthropathy.

Analysis

At his November 2005 Board videoconference hearing, the 
veteran testified that he was lifting a heavy picnic table 
and experienced a sharp pain which ran down his back.  He 
believed this occurred while on active duty training in 1996.  
Service medical records show complaints of low back pain in 
1993 and 1995.  Records show that in July 1996 the veteran 
complained of a sharp pain across the lower back that 
occurred as he was pulling on a bench section while 
performing ACDUTRA.  X-rays were normal.  The veteran was 
diagnosed with mechanical low back pain.  There was no 
medical evidence that the veteran was disabled due to this 
incident, since he had complained of low back pain prior in 
1993 and 1995, prior to the veteran moving the bench.  At his 
April 2006 VA examination, the examiner noted no evidence of 
any clinically significant injury to the veteran's lower back 
during service.  

In order to establish basic eligibility for benefits based 
upon service in the Reserve, the appellant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in the line of duty in the Reserve.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  38 U.S.C.A. § 101(2)-(24) (2006).

In this case, the above-cited medical evidence shows that the 
veteran has been diagnosed with chronic low back strain.  The 
medical evidence, however, does not show that the veteran 
became disabled due to an injury which occurred while the 
veteran was on ACDUTRA.  Although Dr. Harden in his January 
2006 letter and the April 2006 VA examiner's note treatment 
for a low back disorder or pain, they do not indicate that 
the back disorder began during a period of active duty for 
training.  In fact, these examiners do not distinguish 
treatment which occurred while on active duty or ACDUTRA.

Service medical records do not show treatment for a low back 
disorder during the veteran's period of active duty.  

Dr. Harden indicates that the veteran's treatment began in 
military service for his low back disorder; this physician 
does not give a date or incident in which the back disorder 
began.  The April 2006 VA examiner opined that he was unable 
to say without speculation whether or not the veteran's 
chronic low back strain was directly related to his duties on 
active duty.  Of course, it goes without saying that every 
medical opinion must be within the scope of expertise of the 
medical professional who proffered it, Layno v. Brown, 6 Vet. 
App. 465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

Since there are no records of treatment for a low back 
disorder while the veteran was on active duty, the 
preponderance of the competent probative evidence is against 
finding that a low back disorder had its onset in-service, 
and that any current low back disorder is related to any 
incident or incidents of service.  

In summary, the medical evidence does not demonstrate that a 
low back disorder was incurred in or aggravated by active 
military service to include ACDUTRA or INACDUTRA.  Based on 
these findings and following a full review of the record, it 
is concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).



B.  Gastroesophageal reflux and duodenitis also claimed as 
due to an undiagnosed illness

Background

Service medical records show the veteran experienced acute 
gastroenteritis during service in 1986 and in 1989.  In July 
1994, the veteran was diagnosed with gastritis.  In March 
1996, the veteran had an esophagogastroduodenoscopy.  The 
diagnoses included mild arthritis, moderately severe 
duodenitis, and gastroesphageal reflux disease.  March to 
June 2002 clinical records show the veteran was treated for 
epigastric pain diagnosed as gastroesphageal reflux disease.  
A 2003 Medical Record Narrative Summary written prior to the 
veteran's discharge from the Air National Guard diagnosed 
gastric reflux.  


At his November 2005 Board videoconference hearing, the 
veteran testified that his esophageal type problems occurred 
while he was involved in Desert Shield.  The veteran 
described a burning up in his chest, a real bad burning, 
always burping gas, and stomachaches.  The veteran denied 
experiencing any symptoms prior to service.  

At his April 2006 VA examination, it was noted that in 1994, 
the veteran was diagnosed with gastroesophageal reflux 
disease.  The veteran complained of frequent heartburn and 
abdominal pain.  He had vomiting approximately one to two 
times per month.  He had intermittent nausea and had frequent 
belching.  His symptoms were worse during times of emotional 
stress.  The examiner noted that the veteran's service 
medical records were reviewed.  In 1986 and 1989, the veteran 
was treated for gastroenteritis.  On July 14, 1994, while in 
the Reserves he was treated for gastroesophageal reflux.  On 
July 26, 1994, he was diagnosed with gastritis.  On March 18, 
1996, the veteran underwent an EGD which revealed mild 
gastritis, duodenitis and gastroesophageal reflux. 

The examiner diagnosed chronic gastroesophageal reflux and 
abdominal pain.  The examiner noted the veteran had EGD 
confirmation of gastritis and duodenitis and in 1986 and 1989 
he was treated for gastroenteritis.  The examiner indicated 
that it was possible that these illnesses heralded the 
beginning of his problems with gastroesophageal reflux.  In 
1994, while serving in the Reserves, he was treated for 
reflux and gastritis.  The examiner opined that it is more 
likely than not that the veteran's gastroesophageal symptoms 
originated during his military service.

Analysis

The Board notes that the veteran's stomach symptoms have been 
diagnosed as gastroesophageal reflux disease, an undiagnosed 
illness manifested by such disorders is not shown.  They have 
not been clinically attributed to an unknown illness.  38 
C.F.R. §§ 3.303, 3.317.

The medical evidence shows that the veteran was diagnosed 
with gastroenteritis while on ACDUTRA in 1986, which resulted 
in the current diagnosis of gastroesophageal reflux disease.

The April 2006 VA examiner indicated that it was possible 
that the diagnoses of gastritis, duodenitis, and 
gastroenteritis heralded the beginning of his problems with 
gastroesophageal reflux.  In 1994, while serving in the 
Reserves, he was treated for reflux and gastritis.  The 
examiner opined that it is more likely than not that the 
veteran's gastroesophageal symptoms originated during his 
military service.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions, an 
accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology." Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that he is entitled to a grant of service 
connection for gastroesophageal reflux disease and 
duodenitis.

III.  Increased rating for an anxiety disorder

Background

On a March 1996 VA psychiatric examination, the veteran 
reported that, while he was in Saudi Arabia five years 
previously, he was very frightened of snakes and of being 
gassed.  He stated that, since returning, he had suffered 
from anxiety, fear that something was going to happen, poor 
sleep, bad dreams (of being chased or of snakes), being 
moody, being occasionally depressed, and being frequently 
anxious.

The veteran stated that he felt generally uncomfortable 
around people and that his concentration was diminished.  His 
treatment included using Prozac and doxepin. He related that, 
in his job as a hairdresser, he was irritable and tended to 
snap at his clients (he said he had consequently lost clients 
in this way).

After a mental status examination, the veteran was diagnosed 
with anxiety disorder, not otherwise specified.  The examiner 
remarked that the veteran had what some people referred to as 
Gulf War Syndrome.  The examiner stated that the veteran 
appeared to have many symptoms that were like PTSD (i.e., 
fearfulness and irritability with disturbed sleep and 
nightmares), although he had not had a stressor that anyone 
would consider extremely traumatic.  The examiner stated that 
the veteran's symptoms appeared to be related to his time in 
Saudi Arabia.

On a March 1996 VA general medical examination, the veteran 
complained of having easy fatigue, occasional sharp pains 
affecting his head, occasional blurred vision and occasional 
nausea. A neurological examination was normal.  The 
impressions were those of history of easy fatigue, obscure 
and sharp headache pains, history of blurred vision and 
nausea.  The examiner remarked that the veteran was to be 
further evaluated.

The VA outpatient records in March 1996 indicate that the 
veteran was evaluated in the mental hygiene clinic for 
complaints related to difficulty sleeping, which he said 
began following the Persian Gulf War.  He reported that he 
did not have any problems prior to the war.  He reported that 
he had been disturbed when he was told what SCUD missiles 
would do.  He was maintained on Prozac, Ativan, and 
trazodone.  The assessment was that of anxiety disorder.

On an April 1996 VA neurological examination, a number of 
complaints that were nonspecific in nature were noted, 
including blurred vision and headaches.  At present, the 
veteran complained of emotional upset.  On examination, he 
was alert.

A mental status examination demonstrated no organic mental 
dysfunction, but an element of anxiety was present.  A 
cranial nerve examination revealed no abnormality.  Further 
examination (motor system, tendon reflexes, and sensory) 
revealed no abnormality.

The examiner concluded that there was no evidence of a 
neurologic disturbance in the veteran's examination or 
suggestion of a neurologic disturbance in his history. He 
opined that the veteran's complaints were more likely 
psychosomatic in nature and associated with his anxiety and 
mental (psychiatric) disorder.

In a May 1996 letter, the RO requested the veteran to furnish 
any medical or non-medical evidence in support of his claim 
for disability benefits based on his Persian Gulf War 
service.

In a June 1996 statement, the veteran indicated that he was 
self-employed and had missed several days per month and had 
lost clients due to his illness.  Among other disabilities, 
he stated that he was very irritable and went through mood 
swings that were difficult to describe.  He also noted that 
his headaches continued to be a problem.

In June 1996, statements from the veteran's sister and 
friends were received at the RO.  His sister stated that, 
just after the veteran returned from the Persian Gulf, she 
noticed that he had changed mentally and physically.  She 
stated that he had nightmares and problems sleeping at night.  
She also noted that he would feel faint and dizzy while at 
work, became very snappy, was paranoid, drank alcohol to 
extreme, and seemed to be withdrawn a lot.

The veteran's friends, who knew him before he went to the 
Persian Gulf, recalled behavioral, personality, and character 
changes in the veteran ever since his return from Operation 
Desert Storm.  They noted his loss of energy and enthusiasm, 
withdrawal, irritability, tiredness and complaints of 
headaches.

The VA outpatient records in September 1996 show that the 
veteran reported that his medication for depression seemed to 
be helping.  The assessment was that of depressive disorder 
and hypochondriasis.

On a November 1996 VA neurological examination, the veteran 
complained of having "Gulf War Syndrome."  He complained of 
dizziness and headache. He related his dizziness to a 
sensation of lightheadedness.  He described his headaches as 
mild in nature, infrequent in occurrence, and involving his 
whole head.  He indicated that he did not have pounding, 
throbbing, photophobia or sonophobia associated with the 
headaches.

On examination, the veteran was noted to be alert with no 
organic mental dysfunction.  The cranial nerve examination 
demonstrated no abnormality.  His motor system, sensory 
system, and tendon reflexes were all normal.  The impression 
was that of no neurologic abnormality on examination. The 
examiner remarked that the dizziness and blurry vision and 
headaches were all part of his Gulf War Syndrome which had no 
clear basis in central nervous system abnormality.

The VA outpatient records show that, in January 1997, the 
veteran continued to be under the care at the mental hygiene 
clinic for depression.  In March 1997, he was seen for 
reevaluation in the mental hygiene clinic.  The assessment 
was that of depressive disorder and hypochondriasis.

In a July 1997 decision, the RO denied service connection for 
an acquired psychiatric disorder (characterized as anxiety 
and depressive disorder, including sleep disorder, 
nightmares, irritability, depression, and fatigue, claimed as 
due to an undiagnosed disability).

The RO also granted service connection and assigned a no 
percent rating for blurred vision, dizziness, and headaches 
as due to an undiagnosed illness, effective on February 12, 
1995. By letter in August 1997, the RO informed the veteran 
of its decision, also noting that it did not find PTSD to be 
service connected.

In an August 1997 statement, the veteran disagreed with the 
RO's decision, contending that his problem with blurred 
vision, dizziness, and headaches was ongoing and caused him 
to miss work.  He claimed that a compensable rating was thus 
warranted.  He also stated that further consideration was in 
order on his psychiatric disorder claim (he specifically 
included PTSD in his claim).

In a February 1998 Statement of the Case, the RO informed the 
veteran that, in regard to his claim of service connection 
for PTSD, such was finally adjudicated in November 1994 and 
that to reopen the claim he needed to submit new evidence 
that established direct service incurrence or aggravation of 
the condition.

In a letter to his Senator (Thurmond) received at the RO in 
February 1998, the veteran indicated that he took medication 
for a sleeping disorder, a problem which he claimed had begun 
while he was in Saudi Arabia when he was awakened many times 
at night for SCUD alerts.  He noted that, beginning about a 
year after his return from Saudi Arabia, he began receiving 
treatment for anxiety and depression (he stated that he did 
not seek treatment earlier because he did not know what was 
happening to him nor where to seek help).  He stated that his 
medication for headaches was increased.  He also noted that 
he had been having problems with blurred vision which began 
upon his return home from Saudi Arabia, which hindered him at 
times from working at his job.

At an April 1998 hearing at the RO before a Hearing Officer, 
the veteran testified that he began noticing the condition 
about a month after he returned home from Saudi Arabia.  He 
said that it took a lot for him to go to work and he started 
to withdraw from people.  He said that he experienced 
paranoia and went through unexplained mood swings.  He 
related that, while in the Persian Gulf, he was under much 
stress in regard to SCUD missiles and that he did not sleep 
well.  He said that depression and fatigue set in due to his 
inability to sleep and that his problems have continued ever 
since his return from the Gulf.

On a June 1998 VA psychiatric examination, the veteran 
described having difficulties involving emotional ups and 
downs that he said began during Desert Storm. The veteran 
report having sleeping problems and nightmares.  He stated 
that he lacked a social life and felt hopeless at times.  He 
indicated that he had nightmares about the claustrophobic 
experience of being in the gas mask and almost panicking, 
which he said was probably made worse by the fact that prior 
to going over to Saudi Arabia he was told how the chemicals 
would kill him (he indicated that this was frequently on his 
mind).

The veteran also reported having dreams about snakes.  He 
stated that he was depressed most of the time.  He stated he 
was jumpy and could not stand to be around other people or 
loud noises as this would particularly remind him of SCUD 
alerts.  He said that he continued to take Prozac.

The VA examiner noted that the veteran was a jet engine 
mechanic while in Saudi Arabia for about five months and 
currently had a full-time job as a hairdresser and went to 
school to learn commercial graphics.  After a mental status 
examination, the veteran was diagnosed with major depressive 
disorder.  The examiner remarked that, although the veteran 
exhibited some symptoms associated with PTSD, his 
symptomatology more adequately fit a diagnosis of major 
depressive disorder secondary to isolationism and the various 
stresses he dealt with while in Saudi Arabia.

At a July 1999 Board Central Office Hearing, the veteran 
testified that he had sleep problems, nightmares, 
irritability (which he said caused him to lose clients), 
depression, anxiety and fatigue.  He said that he took Prozac 
and medication to help him sleep.  He said that, in the 
Persian Gulf, he had trouble sleeping and there was a high 
stress level, due to the war and environmental factors (he 
said there was a constant worry about snakes and scorpions in 
his tent).

The VA outpatient records show that, in March 2000, the 
veteran was seen for a follow-up visit in the neurology 
clinic for headaches.  It was noted that his headaches were 
well controlled with Imitrex and butalbital (the veteran 
reported that he took about 32 tablets of the latter).  Later 
in the month, he was seen for a general check-up.  He 
reported that he was experiencing depressed mood, low energy, 
and apathy.  The assessment was that of depression, 
recurrent.

On an August 2000 VA psychiatric examination, the examiner 
acknowledged the request to determine the nature and likely 
etiology of the veteran's claimed psychiatric disorder.  The 
examiner noted the veteran's history in service and his 
reported problems since returning from Saudi Arabia, to 
include insomnia, nightmares, irritability, depression, and 
fatigue.  It was noted that after a review of the claims 
file, there was no evidence of reports of anxiety or PTSD 
related to symptoms until 1994.  The veteran reported that he 
slept better now that he took medication and that other 
medication had helped his mood swings, depression, and 
irritability.

The VA examiner noted that the veteran also described 
traumatic events outside the realm of what would be expected 
for those participating in the Persian Gulf War and that he 
did not describe any specific stressful events in which he 
feared for his life.  It was noted that there was a general 
overall sense of worry which he had while in the Persian 
Gulf, which appeared to have preceded his time in the service 
and continued after his time in the service involving 
multiple issues other than those related to combat stressors.

A mental status examination was conducted.  The diagnostic 
impression was that of anxiety disorder, not otherwise 
specified and alcohol abuse versus dependence (Axis I); and 
personality disorder, not otherwise specified (Axis II).  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 70.

The VA examiner remarked that the veteran reported having 
some symptoms of anxiety including vague fears which he 
related to a fear of being attacked by chemical warfare in 
the Gulf War.  He reported having multiple worries including 
dying and problems with his finances.  He also reported that 
he felt that people did not like him at times.  This appeared 
to be ongoing characterological-type problems and not 
specifically related to any exposure to stress during the 
wartime.

The VA examiner stated that the veteran did not report any 
symptoms of avoidance, which one would expect to see 
associated with PTSD.  It was also noted that the veteran was 
unable to characterize any specific stressors occurring in 
the Gulf War which would have been outside the realm of 
ordinary for someone in a wartime situation.  The examiner 
remarked that the veteran's mood swings appeared to be 
related to a personality disorder or were more 
characterological in nature than to an Axis I mental 
disorder.

The VA examiner found that his social adaptability and 
interactions with others were mildly impaired due to his 
problems with anxiety, but that there was no clear evidence 
that this was related to his military involvement.  The 
examiner further found that the veteran showed some problems 
with his adaptability and flexibility in an industrial 
setting, but that these too appeared to be related to 
characterological issues rather than to a primary Axis I 
diagnosis.  The examiner opined that there was no evidence of 
major mental illness which was clearly connected to his 
period in the service or clearly exacerbated by his time in 
the military service.

In a November 2000 addendum report to the VA neurological 
examination, the examiner stated that he reviewed the claims 
folder, noting that the veteran had a history of headaches 
mostly since he left the military, with most of these 
headaches termed a tension type headache.  The examiner 
remarked that there was no evidence that the veteran had ever 
described or had recorded in his medical records a syndrome 
consistent with migraine.  The examiner noted that the 
veteran also had a psychiatric diagnosis of anxiety disorder 
and that the tension type headaches the veteran described 
might be a part of that anxiety disorder rather than a 
separate issue.

The outpatient treatment reports show a diagnosis of 
depressive disorder and hypochondria.  

A February 2003 Memorandum for the Commander from the 
Department of the Army indicated that the veteran had 
returned from his seven month deployment in September 2002 
and was referred by the MACH Family Health Clinic for 
symptoms of anxiety and depression.  It was noted that he had 
been suffering symptoms of PTSD and had dealt with the 
disorder previously after returning from Desert Storm and was 
treated with medications and counseling at the time.  When 
the veteran returned to South Carolina, it was noted that he 
dealt with his symptoms by increasing his alcohol 
consumption.  The veteran's symptoms included: severe 
irritability, lack of concentration, and poor energy.

Air National Guard medical records dated in 2003 show that 
the veteran was deployed to Oman from February to August 
2002.  He reported he was seen more than 20 times for his 
symptoms of anxiety.  He stated that as soon as he arrived in 
Oman he "felt the dread immediately return."  After 
returning to the States, he reported he found himself to be 
jumpy, anxious, and to have an "inescapable dread of the 
future; as if anything could go wrong at any time."  He also 
experienced nightmares, which was noted to have contributed 
to his decreased sleep.  Despite current medication for 
anxiety (which he stated worked well) he stated that he 
became too irritable to hold a job as a hairdresser.  The 
veteran was diagnosed with PTSD and depressive disorder, NOS.  
The veteran was assessed a GAF of 70.  The veteran was 
discharged from the Reserves as his medical status made him 
non-deployable.

At his February 2004 VA examination, the veteran was being 
evaluated because he was unable to sustain himself 
financially.  The veteran reported that since his last 
examination he saw a psychiatrist one time a month and was 
prescribed Trazodone, Buspirone, and Venlafaxine.  He 
reported he attended group therapy and was in the Augusta VA 
alcohol program as well.  The examiner noted that the veteran 
was only mildly impaired related to his service connected 
anxiety disorder and his personality would be contributing to 
this.  His performance on the memory test was such that he 
might not be capable of handling his funds; however, the 
examiner indicated this might have been due to exaggeration, 
a finding of incompetency was not proposed without clear 
evidence of such.  The examiner indicated the veteran would 
require ongoing treatment with counseling and was incapable 
of returning to his civilian job, she did not provide an 
assessment of what portion of these symptoms were due to your 
anxiety disorder versus other Axis I or II disabilities.  It 
was also noted he was diagnosed with PTSD which was not 
service connected.  It is noted that the veteran has not been 
established for PTSD as there had not been a verifiable 
stressor presented for consideration.  The veteran was 
assessed a GAF score of 64.  

VA treatment records dated in 2003 showed the veteran was 
alert and oriented to person, place, time, and situation.  
Eye contact was fair.  Speech was spontaneous with slow rate, 
normal tone and volume; mood was depressed and affect 
congruent to mood.  Thought processes were logical and goal 
directed.  The veteran denied hallucinations and delusions.  
He denied suicidal and homicidal ideation.  Insight and 
judgment were fair.  The veteran reported that he was still 
depressed and had more anxiety due to pending discharge from 
the Air Force National Guard.  He reported that he was in the 
Air Force National Guard for 18 years and would receive a 
medical discharge soon.  He was also worrying about finances 
and not receiving military benefits.  He felt he had been 
treated unfairly by the military.  Records in 2004 show 
medication management and difficulty treating the veteran's 
anxiety due to multiple side effects from all recent 
medication trials.  The veteran also attended a Crisis 
Management Stabilization group.  

Records dated in 2005 noted that at the veteran's last visit 
in November he reported continued depressive symptoms though 
overall there had been improvement over the past several 
months.  Bupropion was increased to 300mg.  Anxiety continued 
to be a problem.  The veteran was started on Clonazepam.  The 
veteran reported being very constipated and did not like the 
Clonazepam because it made him drowsy so he quit taking it.  
The veteran indicated that he still had episodes of getting 
stressed out, but does okay otherwise.  The veteran believed 
his increase in Bupropion had helped with his mood.  It was 
noted that his anxiety increased mainly when he worried about 
finances.  The veteran was trying to build his business up 
and gain new customers.  His sleep had improved with 
Trazodone, but did not feel comfortable taking it every 
night.  Symptoms of PTSD were noted such as nightmares and 
hyperarousal but most have improved a great deal over time.  

The veteran was appropriately dressed and groomed.  He had 
normal motor and speech.  He was cooperative, had good eye 
contact, was pleasant, and much more interactive than in the 
past.  He described his mood and up and down.  His affect was 
brighter, noted as almost euthymic.  There was no evidence of 
suicidal or homicidal ideation, cognition was intact, 
logical, and judgment was good.  The veteran was assessed a 
GAF score of 65.

At his November 2005 Board videoconference hearing, the 
veteran testified that he was having problems sleeping at 
night, he constantly worried, he had problems with anxiety, 
had a poor appetite, was irritable, and had constipation.  He 
indicated that he did not seem to want to do anything that he 
used to and his mood tended to be low.  He stated he was self 
employed as a hairdresser but had scaled back his hours due 
to his mood.  He testified that he started taking business 
courses at the local university in July.  He also noted that 
he had just recently gotten married.  

At his April 2006 VA examination, the veteran reported being 
in Saudi Arabia in 1990 and Enduring Freedom in 2002.  He was 
involved in no direct combat.  He talked about SCUD missile 
attacks being something that elicited fear in 1990 and he was 
fearful in Enduring Freedom.  The veteran reported difficulty 
sleeping at night.  He was a support combat photographer, but 
was exposed to no direct combat while deployed.  He indicated 
he was prescribed Bupropion and Trazodone through the VA and 
were somewhat helpful.  He reported being in constant fear 
and worried a lot about everything.  He denied nightmares and 
denied any panic attacks, which the examiner noted were 
reported on a prior evaluation.  At the time of his last 
evaluation, it was noted that the veteran owned his own 
hairdressing business.  He reported that the business had not 
gone well because he got irritable and he ran off customers 
and the help.  He stated he became verbally aggressive at 
times and they leave.  The veteran reported that he was not 
able to work due to constant pain and could not keep 
customers.  The veteran denied other specific symptoms 
consistent with mental illness, particularly PTSD.

The examination showed the veteran to be alert and 
superficially cooperative.  He was oriented with the 
exception of the fact that he thought it was the 10th or 11th 
rather than the 19th of April.  The veteran made intermittent 
eye contact.  His speech was of regular rate, rhythm, and 
volume.  There was no evidence of psychomotor agitation or 
retardation.  He described his mood as tired and drained.  
His affect was euthymic.  His thought processes were logical 
and goal directed, without evidence of looseness of 
associations.  He denied frank hallucinations and delusions, 
but reported at times he thought people were trying to make 
things hard on him, but was not able to be specific at all.  
He was able to register three objects and recalled none of 
the objects after five minutes.  He spelled "world" forward 
and backward correctly.  He would not attempt to perform the 
calculation of 100 - 67, but was able to say 100 - was 40.  
The examiner noted that the veteran was a poor historian with 
exaggeration of certain symptoms and did not spontaneously 
report other symptoms sufficient for a diagnosis of PTSD.  
The veteran's judgment, per history, was impaired.  He 
reported a history of suicidal thoughts, with the last being 
about a year prior to the evaluation.  He stated he did not 
do anything because he was afraid it would hurt.  He 
indicated that at the time, nothing was going right in his 
life.  He was having problems at work and was feeling very 
down.  He reported no suicidal thoughts over the last year 
and denied homicidal thoughts.  The veteran was assigned a 
GAF score of 66.

The examiner opined that the veteran was exaggerating 
symptoms of mental illness in an attempt to obtain further 
compensation.  It was noted that his level of anxiety was 
questionable, as he did tend to exaggerate his symptoms, but 
he had this diagnosis for some time and had been treated for 
many years.  He had made some improvement since his last 
evaluation, had become more socially active, and had actually 
got married since his last evaluation and more active in 
church.  The examiner noted that although the veteran 
continued to report problems occupationally due to 
irritability, he continued to be able to run his own shop.  

The examiner indicated that it was significant to note that 
since his last evaluation, the veteran did enter the 
treatment program at Fort Gordon when he got back from 
Enduring Freedom in 2003 for treatment of alcohol and 
substance abuse.  He reported he had been sober since that 
time, and had not been using crack cocaine since completing 
this program.  Therefore, his diagnoses should also include 
alcohol dependence in remission and cocaine abuse in 
remission.  

Criteria

With respect to these claims the Board is not concerned with 
service connection, as that has already been established.  
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected anxiety disorder has been 
rated as 10 percent disabling under 38 C.F.R. § 4.132, 
Diagnostic Code 9413 from February 12, 1996.

Under Diagnostic Code 9400, a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 10 percent since 
February 12, 1996 for the veteran's anxiety disorder is not 
warranted.  The relevant medical evidence reveals that the 
veteran's GAF score has been assessed between 64 and 70.  The 
Global Assessment of Functioning (GAF) Scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994) (DSM- IV); 38 C.F.R. 
§§ 4.125(a), 4.130 (2006).  The United States Court of 
Appeals for Veterans Claims (Court), in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

On an August 2000 VA psychiatric examination the examiner 
noted the veteran's history in service and his reported 
problems since returning from Saudi Arabia, to include 
insomnia, nightmares, irritability, depression, and fatigue.  
It was noted that after a review of the claims file, there 
was no evidence of reports of anxiety or PTSD related to 
symptoms until 1994.  The veteran reported that he slept 
better now that he took medication and that other medication 
had helped his mood swings, depression, and irritability.  
The diagnostic impression was that of anxiety disorder, not 
otherwise specified and alcohol abuse versus dependence (Axis 
I); and personality disorder, not otherwise specified (Axis 
II).  The veteran was assessed a GAF score of 70.

The VA examiner found that his social adaptability and 
interactions with others were mildly impaired due to his 
problems with anxiety, but that there was no clear evidence 
that this was related to his military involvement.  The 
examiner further found that the veteran showed some problems 
with his adaptability and flexibility in an industrial 
setting, but that these too appeared to be related to 
characterological issues rather than to a primary Axis I 
diagnosis

At his April 2006 VA examination, the examiner opined that 
the veteran was exaggerating symptoms of mental illness in an 
attempt to obtain further compensation.  It was noted that 
his level of anxiety was questionable, as he did tend to 
exaggerate his symptoms, but he had this diagnosis for some 
time and had been treated for many years.  He had made some 
improvement since his last evaluation, had become more 
socially active, and had actually got married since his last 
evaluation and more active in church.  The examiner noted 
that although the veteran continued to report problems 
occupationally due to irritability, he continued to be able 
to run his own shop.  The veteran was assessed a GAF score of 
66.

The medical evidence does not show symptoms associated with 
the next highest (30 percent) rating.  That is, the veteran 
does not show such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).


While the record shows symptoms consistent with mild or 
transient occupational and social impairment which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, the record does 
not reveal psychiatric symptomatology indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks to warrant a 30 percent 
evaluation. Therefore, the claim of entitlement to an 
evaluation in excess of 10 percent for anxiety disorder 
features is since February 12, 1996 is denied.


ORDER

Entitlement to service connection for low back disorder is 
denied.

Entitlement to service connection for gastroesophageal reflux 
and duodenitis is granted.

An initial evaluation in excess of 10 percent for an anxiety 
disorder is denied


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


